ACCEPTED
                                                                               01-15-00303-CR
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          7/2/2015 11:42:19 AM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                             No. 01-15-00303-CR

                     In the First Court of Appeals,           FILED IN
                                                       1st COURT OF APPEALS
                            Houston, Texas                 HOUSTON, TEXAS
                                                       7/2/2015 11:42:19 AM
                                                       CHRISTOPHER A. PRINE
                                                               Clerk




           CALVIN MCCOLLUM AKA GARY WYMORE
                        Appellant

                                     v.

                       THE STATE OF TEXAS
                             Appellee




                      Appellant’s First Motion for

                     Extension of Time to File Brief



Respectfully Submitted by:

Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071                   Submitted:
Email: kyle@verretlaw.com           July 2, 2015
                            No. 01-15-00303-CR

                        In the First Court of Appeals,
                               Houston, Texas

            CALVIN MCCOLLUM AKA GARY WYMORE
                         Appellant

                                       v.

                          THE STATE OF TEXAS
                                Appellee

                        Appellant’s First Motion for

                       Extension of Time to File Brief

Comes now, Appellant, by and through his undersigned counsel, in the

above styled cause and moves this Honorable Court to extend the time for

the filing of Appellant's Brief. Per Texas Rule of Appellate Procedure

10.5(b), Appellant provides the following:

Current Deadline for Filing: July 3, 2015

Length of Extension Sought: Thirty (30) Days

Number of Previous Extensions Granted: None.

Basis for Extensions:

     Appellant's counsel is a solo practitioner with a busy criminal and

juvenile defense caseload, which requires regular appearances in court on

the part of counsel.

     In the thirty days since the filing of the reporter’s record in this matter,
Appellant counsel has prepared for trial on a third-degree felony kidnapping

and second-degree felony robbery case in the Cause number of 14-CR-2251

and Cause number 14-CR-2252 in the 405th Judicial District Court in

Galveston County, Texas.

     Additionally, in the thirty days since the filling of the reporter’s record,

Counsel has prepared for an evidentiary hearing on a Motion for New Trial

on a capital murder case in Cause number 73841, in the 239th Judicial

District Court of Brazoria County held on the 1st day of July, 2015.

     Also, Counsel was on family vacation for ten days during this 30-day

period.

      All facts recited in this motion are within the personal knowledge of

the counsel signing this motion, therefore no verification is necessary under

Rule of Appellate Procedure 10.2.

                          PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court

grant this Appellant’s First Motion to Extend Time to File Appellant’s Brief

and extend the Deadline for Filing the Appellant’s Brief up to and including

August 3, 2015. Appellant prays all other relief to which he may be entitled.
Respectfully submitted,

/s/ Joseph Kyle Verret
Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone / Fax: 281-764-7071
Email: kyle@verretlaw.com


                           Certificate of Service

     I certify that a true and correct copy of the foregoing Appellant's First

Motion for Extension of Time to File Brief was served on this 2nd day of

July, 2015 on the Counsel for the Appellee, Rebecca Klaren, at the

Galveston County Criminal District Attorney’s Office by e-service through

electronic filing.


/s/ Joseph Kyle Verret
Joseph Kyle Verret
TBN: 2402932